Name: Commission Regulation (EEC) No 1695/87 of 17 June 1987 correcting Regulation (EEC) No 1687/87 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/30 Official Journal of the European Communities 18 . 6. 87 COMMISSION REGULATION (EEC) No 1695/87 of 17 June 1987 correcting Regulation (EEC) No 1687/87 altering the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1687/87, opposite the Code 5900 32 (subheading ex 23.07 B II (e) of the CCT) '75,50' is hereby replaced by '73,50'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1575/87 (3), as amended by Regulation (EEC) No 1687/87 (4); Whereas a check has revealed that a mistake was made in the Annex to the said Regulation ; whereas the Regulation in question should be amended accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1987, p. 13 . 0 OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 145, 5 . 6 . 1987, p. 56 . O OJ No L 157, 17 . 6 . 1987, p. 20.